internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to international-plr-143650-01 date date legend taxpayer country a date a date b date c date d amount a dear this is in reply to a letter from your representative dated date requesting a ruling under sec_163 that disallowed_interest_expense carryforward determined for the taxable years ending date a through date b no longer be considered disqualified_interest with respect to the taxable_year ending date d and therefore be deductible in that taxable_year on the ground that taxpayer incurred no additional disqualified_interest after the taxable_year ending date b facts represented plr-143650-01 taxpayer represents the facts as follows taxpayer is a wholly owned u s subsidiary of parent a corporation organized under the laws of country a taxpayer incurred interest_expense on indebtedness guaranteed by parent for the taxable years ending date a through date b taxpayer claimed benefits under the applicable income_tax treaty between the united_states and country a reducing the rate of withholding_tax on such interest for the taxable years ending date a through date b taxpayer reported that it had paid_or_accrued disqualified_interest within the meaning of sec_163 a portion of which was disallowed under sec_163 and carried forward under sec_163 during the taxable_year ending date b taxpayer obtained new debt financing from unrelated parties which resulted in parent no longer being a guarantor of any of taxpayer’s debt taxpayer incurred reported and deducted additional interest_expense for the taxable years ending date c and date d but claimed no deductions in those taxable years for interest_expense previously disallowed and carried forward under sec_163 accordingly as of date b the records of taxpayer show an accumulated disallowed_interest_expense carryforward of amount a applicable law sec_163 of the internal_revenue_code allows as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 provides that if sec_163 applies to any corporation for any taxable_year no deduction shall be allowed for disqualified_interest paid_or_accrued by such corporation during such taxable_year the amount disallowed shall not exceed the corporation’s excess_interest_expense for the taxable_year sec_163 provides that disqualified_interest includes certain interest_paid or accrued by the taxpayer with respect to any indebtedness to a person who is not a related_person if i there is a disqualified_guarantee of such indebtedness and ii no gross_basis_tax is imposed with respect to such interest under sec_163 a disqualified_guarantee includes any guarantee by a related_person as defined in sec_163 which is a foreign_person the term related_person is defined in sec_163 to mean any person who is related within the meaning of sec_267 or sec_707 to the taxpayer under sec_163 the term gross_basis_tax means any_tax imposed by subtitle a of the internal_revenue_code which is determined by reference to the gross amount of any item_of_income without any reduction for any deduction allowed by subtitle a under sec_163 if any treaty between the united_states and any foreign_country reduces the rate_of_tax imposed by subtitle a on any interest_paid or accrued by the taxpayer such interest shall be treated as interest on which no tax is plr-143650-01 imposed by subtitle a to the extent of the same proportion of such interest as i the rate_of_tax imposed without regard to such treaty reduced by the rate_of_tax imposed under the treaty bears to ii the rate_of_tax imposed without regard to the treaty sec_163 provides that sec_163 shall apply to any corporation for any taxable_year if i such corporation has excess_interest_expense for such taxable_year and ii the ratio_of_debt_to_equity of such corporation as of the close of such taxable_year or on any other day during the taxable_year as the secretary may by regulations prescribe exceed sec_1 to sec_163 defines excess_interest_expense to mean the excess if any of i the corporation’s net interest_expense over ii the sum of of the adjusted_taxable_income of the corporation plus any excess_limitation_carryforward calculated in accordance with sec_163 under sec_163 the term net interest_expense means the excess if any of i the interest_paid or accrued by the taxpayer during the taxable_year over ii the amount of interest includible in the gross_income of such taxpayer for such taxable_year net interest_expense must be determined by taking into account all interest actually paid_or_accrued by the taxpayer during such taxable_year including interest_expense that would not be treated as disqualified_interest under sec_163 however for purposes of sec_163 net interest_expense for a taxable_year does not take into account any disallowed_interest_expense carried forward to such year and treated as disqualified_interest under sec_163 under sec_163 the term adjusted_taxable_income means the taxable_income of the taxpayer i computed without regard to deductions allowable for net interest_expense net operating losses depreciation amortization or depletion and ii computed with such other adjustments as the secretary may by regulations prescribe sec_163 defines excess limitation to mean the excess if any of i of the adjusted_taxable_income of the corporation over ii the corporation’s net interest_expense sec_163 provides that if a corporation has an excess limitation for any taxable_year the amount of such excess limitation shall be an excess_limitation_carryforward to the first succeeding taxable_year and to the second and third succeeding taxable years to the extent not previously taken into account the amount of such a carryforward taken into account for any such succeeding taxable_year shall not exceed the excess_interest_expense for such succeeding taxable_year determined without regard to the carryforward from the taxable_year of such excess limitation sec_163 provides that any amount disallowed under sec_163 for any taxable_year shall be treated as disqualified_interest paid_or_accrued in the succeeding taxable_year a parenthetical added to sec_163 by p l plr-143650-01 sec f a provides that sec_163 shall not apply for purposes of applying sec_163 to any amount disallowed and treated as disqualified_interest paid_or_accrued in a succeeding taxable_year thus amounts treated as disqualified_interest that are disallowed in one taxable_year will continue to be classified as disqualified_interest in succeeding taxable years even if the taxpayer satisfies the debt equity safe_harbor of sec_163 for such succeeding taxable years no final regulations have been issued under sec_163 analysis for the taxable years ending date a through date b taxpayer represents that it incurred interest_expense on indebtedness guaranteed by parent a person related to taxpayer under sec_163 and a foreign_person within the meaning of sec_7701 taxpayer further represents that the parent guarantee was a disqualified_guarantee within the meaning of sec_163 that taxpayer paid_or_accrued interest_expense with respect to which a deduction was disallowed under sec_163 and that taxpayer had an accumulated carryforward of disallowed_interest_expense of amount a on date b during the taxable_year ending date b taxpayer represents that it obtained new debt financing from unrelated parties which resulted in parent no longer being a guarantor of any of taxpayer’s debt accordingly taxpayer did not pay or accrue any additional disqualified_interest after the taxable_year ending date b notwithstanding this fact under sec_163 the amount a of accumulated disallowed_interest_expense carried forward from the taxable_year ending date b is required to be treated as disqualified_interest paid_or_accrued in the succeeding taxable years taxpayer’s carryforward of disallowed_interest_expense therefore remains subject_to the deduction limitations of sec_163 in such succeeding taxable years based on the foregoing it is held as follows as of date b taxpayer represents that it had an accumulated carryforward of disallowed_interest_expense of amount a this amount will be treated as disqualified_interest paid_or_accrued in the succeeding taxable_year ie the taxable_year ended date c even though parent no longer guarantees any of taxpayer’s debt the amount of disqualified_interest disallowed for the taxable_year ended date c will be limited to taxpayer’s excess_interest_expense if any for that taxable_year any disqualified_interest treated as having been paid_or_accrued by taxpayer for its taxable_year ended date c which is not deductible in such taxable_year by reason of the application of sec_163 will be treated as disqualified_interest paid_or_accrued in the succeeding taxable years and allowed as a deduction to the extent provided under sec_163 thus the amount of disqualified plr-143650-01 interest disallowed for the taxable_year ended date d will be limited to taxpayer’s excess_interest_expense if any for that taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and its representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2002_1 i r b lexi sec_63 sec_118 however when the criteria in section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely jeffrey dorfman chief branch office of office of associate chief_counsel international enclosures copy of letter copy for sec_6110 purposes cc
